Case 4:19-cv-00105-ALM-CAN Document 15 Filed 03/20/19 Page 1 of 2 PageID #: 99



                       UNITED STATES DISTRICT COURT FOR THE 7- , v
                              EASTERN DISTRICT OF TEXAS
                                                                                        s'   s!i X i ?



   CRAIG CUNNINGHAM,                                 § MAR 2 0 20!3
   Plaintiff,                                        §     ler , US. Dist ic( ,
                                                     8 Texas Eastern
   V.                                                §
                                                     § 4:19-cv-00105
   AAA Law Group, LLC                                §
                                                     §
                                                     §
   Defendant                                         §




                          Plaintiffs Motion to Dismiss with Prejudice




    1. The Plaintiff hereby wishes to dismiss his case with prejudice against all parties.




    3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00105-ALM-CAN Document 15 Filed 03/20/19 Page 2 of 2 PageID #: 100



                      UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS


    CRAIG CUNNINGHAM,                               §
    Plaintiff,                                      §
                                                    §
    V.                                              §
                                                    § 4:19-cv-00105
    AAA Law Group, LLC                              §
                                                    §
                                                    §
    Defendant                                       §



                                Plai tiffs Certificate of Service


    I hereby certify a true copy of the foregoing was emailed to the attorney for the AAA

    Law Group, LLC, Edgar Benes and Edgar A. Benes, PA on 3/20/2019 and via US Mail

    to the remainder of the Defendants on 3.4.19.




    3000 Custer Road, ste 270-206, Plano, Tx 75075
